Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered June 7, 1999, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his-contention that the trial court erred in refusing to admit into evidence a police automobile voucher listing the color of the car in which he was arrested (see CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 248-252). In any event, the voucher constituted extrinsic evidence sought to refute testimony on a collateral matter and was properly excluded by the trial court (see People v Alvino, 71 NY2d 233, 246).
The remarks of the prosecutor in summation were a fair response to comments made during summation and constituted a fair comment upon the evidence (see People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Smith, J.P., Gold-stein, McGinity and H. Miller, JJ., concur.